DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 29 October 2019, 13 November 2019, 21 November 2019, 28 March 2020(2), 13 August 2020, and 20 January 2021 have been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: 
In Table 1 on page 18, in the row with the heading “Molten salt temperature, immersion time”, the units for the temperature are a square rather than “°C”. This also appears in the same rows in Table 2 on page 18 and Table 3 on page 21.
Appropriate correction is required.

Claim Objections – Minor Informalities 
Claim 9 is objected to because of the following informalities:  minor typographical errors.
Claim 9recites in line 3 “claim1”, this appears to be a typographical error for “claim 1”.
Appropriate correction is required.

Claim Objections –Multiple Dependent Claims
Claims 11-20 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 11.  See MPEP § 608.01(n)(I)(B)(3).  Accordingly, the claims 11-20 have not been further treated on the merits.
Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “M is 6-10”, and the claim also recites “M is 6.5-9, and further preferably 7-8” which is the narrower statement of the range/limitation. 
Claim 2 recites the broad recitation “M is 6-10”, and the claim also recites “M is 6.5-9, and further preferably 7-8” which is the narrower statement of the range/limitation.
Claim 4 recites the broad recitation “SrO being 0-3 parts by weight”, and the claim also recites “preferably less than 0.6 parts by weight” which is the narrower statement of the range/limitation.
Claim 5 recites the broad recitation “BaO being 0-2 parts by weight”, and the claim also recites “preferably less than 0.5 parts by weight” and also the broad recitation “CaO being 0-2 parts by weight”, and the claim also recites “preferably less than 0.5 parts by weight” which are the narrower statements of the range/limitation.
Claim 7 recites the broad recitation “a Young’s modulus of higher than 65 GPa”, and the claim also recites “further preferably higher than 75 GPa” which is the narrower statement of the range/limitation.

Therefore the above claims 2, 4, 5, 7, and 10 are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 4 recites the limitation starting on line 2, “said glass composition further comprises a certain amount of SrO, the content of SrO being 0-3 parts by weight”. This renders the claim indefinite as it is unclear if the claim requires SrO in a non-zero amount based on the phrase “a certain amount” or if SrO is an optional component and is being limited to an upper limit of 3 parts by weight, where the glass does not require any SrO (or zero/no SrO). In the interest of compact prosecution, the Examiner has read the limitation as meaning that the component SrO is an optional component in the range of 0-3 parts by weight inclusive of 0 and 3.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata et al., U.S. Patent Application Publication US 2016/0221863 A1.
Murata et al. disclose a glass having the following composition in terms of weight percentages: 40-71% of SiO2, 3-30% of Al2O3, 7-20% of Na2O, 0-15% of K2O, 0-6% of MgO, 0-10% of ZrO2, 0-3% of SrO, 0-3% of BaO, 0-4% of CaO, 0-10% of Li2O, 0-8% of ZnO, 0-6% of B2O3, 0-10% of TiO2, and 0-5% of P2O5. See Abstract and the entire specification, specifically, paragraphs [0022] and [0042]-[0067]. Murata et al. disclose that the glass is a glass sheet having a thickness of less than or equal to 2 mm. See paragraph [0020]. Murata et al. disclose that the glass is ion exchangeable resulting in a compressive stress of greater than or equal to 200 MPa, with a depth of layer of at least 5 µm. See paragraphs [0032], [0069], and [0070]. Murata et al. disclose that that the glass has a Young’s modulus of at least 70 GPa. See paragraph [0081].  The compositional ranges of Murata et al. are sufficiently specific to anticipate the glass as recited in claims 1-10. See MPEP 2131.03. Furthermore, Murata et al. disclose Example 7, which anticipates the compositional and property ranges of claims 1-5 and 7. See Table 1 and the below table which shows the weight percent of example converted to parts by weight relative to 100 parts of SiO2.

16/327,350
US 2016/0221863 A1

Instant claim 1
Ex. 7 in terms of parts relative to 100 parts SiO2 
Ex. 7 in terms of wt%
SiO2
100
100
61.3
Al2O3 
15-28
20.9
112.8
Na2O 
13-25
20.1
12.3
K2O 
6-15
9.6
5.9
MgO 
7-16
10.6
6.5
ZrO2 
0.1-5
1.6
1.0
CaO

0.3
0.2
M
5-13
9.2


Since the composition of the reference is the same as those claimed herein it follows that the glasses of Murata et al. would inherently possess the properties recited in claims 6, 9, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiba et al., U.S. Patent Application Publication US 2013/0011650 A1.
Akiba et al. disclose a glass having the following composition in terms of mole percentages: +6-85% of SiO2, 3-15% of Al2O3, 5-15% of Na2O, 0-<2% of K2O, 0-15% of MgO, 0-1% of ZrO2, 0-2 of ZnO, 0-1% of SrO, 0-1% of BaO, 0-1% of CaO, 0-1% of Li2O, 0-1% of B2O3, and 0-1% of TiO2. See Abstract and the entire specification, specifically, paragraphs [0020] and [0073]-[0091]. Akiba et al. disclose that the glass is a glass sheet having a thickness of 0.3 to 2 mm. See paragraph [0047]. Akiba et al. disclose that the glass is ion exchangeable resulting in a compressive stress of greater than or equal to 400 MPa, with a depth of layer of at least 10 µm. See paragraph [0028]. Akiba et al. disclose that that the glass has a Young’s modulus of at least 68 GPa. See paragraph [0054].  The compositional ranges of Akiba et al. are sufficiently specific to anticipate the glass as recited in claims 1-10. See MPEP 2131.03. Furthermore, Akiba et al. disclose Examples A2, A4, A6, and A10, which anticipate the compositional and property ranges of claims 1, 4, 5, and 7, Examples A9 and A14, which anticipate the compositional and property ranges of claims 1, 3-5, and 7, and Examples A13 and A18, which anticipate the compositional and property ranges of claims 1-5 and 7. See Tables 1 and 2 and the below table which shows the mole percentages of the examples converted to parts by weight relative to 100 parts of SiO2.

Instant claim 1
A2
parts
A2 Mol%
A4 parts
A4 mol%
A6 parts
A6 mol%
A9 parts
A9 mol%
SiO2
100
100
64.3
100
64.3
100
63.8
100
64.3
Al2O3 
15-28
18.5
7
18.5
7
20.0
7.5
19
7.2
Na2O 
13-25
19.3
12
20.1
12.5
20.2
12.5
20.4
12.7
K2O 
6-15
9.8
4
9.8
4
9.8
4
9.8
4
MgO 
7-16
11.5
11
11.5
11
11.6
11
11.5
11
ZrO2 
0.1-5
4.8
1.5
3.2
1
3.2
1
1.6
0.5
SrO 

0.3
0.1
0.3
0.1
0.3
0.1
0.3
0.1
BaO 

0.4
0.1
0.4
0.1
0.4
0.1
0.4
0.1
CaO

0.2
0.1
0.2
0.1
0.2
0.1
0.2
0.1
M
5-13
12.9

12.3

11.4

11




Instant claim 1
A10 parts
A10 mol%
A13 parts
A13 mol%
A14 parts
A14 mo%
A18 parts
A18 mol%
SiO2
100
100
64.3
100
64.3
100
65.3
100
64.3
Al2O3 
15-28
18.5
7
21.1
8
18.2
7
21.1
8
Na2O 
13-25
18.5
11.5
19.3
12
19.0
12
20.1
12.5
K2O 
6-15
11
4.5
9.8
4
9.6
4
9.8
4
MgO 
7-16
11.5
11
11.5
11
11.3
11
11.0
10.5
ZrO2 
0.1-5
4.8
1.5
1.6
0.5
1.6
0.5
1.6
0.5
SrO 

0.3
0.1
0.3
0.1
0.3
0.1
0.3
0.1
BaO 

0.4
0.1
0.4
0.1
0.4
0.1
0.4
0.1
CaO

0.2
0.1
0.2
0.1
0.1
0.1
0.2
0.1
M
5-13
12.7

8.9

10.7

9.1



Since the composition of the reference is the same as those claimed herein it follows that the glasses of Akiba et al. would inherently possess the properties recited in claims 6, 9, and 10. See MPEP 2112.
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 
Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).

Conclusion
The additional references cited on the 892 have been cited as art of interest since they are considered to be cumulative to or less than the art relied upon in the rejections above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
8 June 2021